DETAILED ACTION
	Th instant Notice of Allowance supersedes the notice mailed 5 January 2022.

 Claim Status
	Claims 2-8, 11-30, 32-35, 44-51, and 53-57 are allowed.
	Claims 1, 9, 10, 31, 36-43, and 52 have been cancelled.

Information Disclosure Statement
	The Information Disclosure Statement filed 27 January 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered in full with respect to patentability.  A signed copy of the IDS is included with this Office Action.  

Drawings
	The Drawings submitted 12 July 2017 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2-8, 11-30, 32-35, 44-51, and 53-57 are allowed for the reasons of record.  Specifically with respect to 35 USC 101, the instant claims, as currently amended, include steps whereby an alignment to a reference human genome for analysis of at least 100,000 sequence reads to determine a number of the methylated cell-free DNA molecules at each of a plurality of sites is performed and further a determination of a methylation profile from methylation statuses for the plurality of sites, wherein the methylation profile comprises a pattern of the cell-free DNA molecules that are 
With respect to the prior art, the closest prior art does not teach or fairly suggest the claim limitations as specifically claimed.  The closest prior art is articulated in the Non-final Office Action at pages 10-11.  Further, the prior art does not teach or fairly suggest steps of analysis of 100,000 sequence reads to determine a number of cfDNA molecules methylated at each of a plurality of sites and using the numbers to obtain, at a single nucleotide resolution, methylation statuses and to further determine a methylation profile from said statuses in which the profile patterns of the cfDNA are methylated at least at 20,000 sites.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 


/Lori A. Clow/Primary Examiner, Art Unit 1631